PER CURIAM
In this case involving a dissolution of a 25-year marriage, the court divided the property, awarded child support to those children of the marriage which were not yet emancipated, and awarded spousal support of $300 per month for a period of three years. The wife urges that the award of property to her should be increased and the spousal support should be made permanent. We agree that under Kitson and Kitson, 17 Or App 648, 523 P2d 575, rev den (1974), the present circumstances of the parties dictate that the spousal support of $300 per month should be permanent.
Affirmed as modified.